Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO RECEIVABLES SALE AGREEMENT

Amendment No. 1 to Receivables Sale Agreement, dated as of December 19, 2014
(this “Amendment”), among GREEN TREE SERVICING LLC, as receivables seller and
servicer (“Green Tree”), GREEN TREE ADVANCE RECEIVABLES III LLC, as depositor
(the “Depositor”), and WALTER INVESTMENT MANAGEMENT CORP., as limited guarantor
(“Limited Guarantor”) and consented to by BARCLAYS BANK PLC (“Barclays”), as
administrative agent (in such capacity, the “Administrative Agent”) and as
purchaser of 100% of the Outstanding Notes (in such capacity, the “Purchaser”).

RECITALS

Green Tree, the Depositor and the Limited Guarantor are parties to that certain
Receivables Sale Agreement, dated as of January 16, 2014 (the “Existing
Receivables Sale Agreement”) among Green Tree, the Depositor and the Limited
Guarantor. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Receivables Sale Agreement.

Green Tree, the Depositor, the Limited Guarantor, the Administrative Agent and
the Purchaser have agreed, subject to the terms and conditions of this
Amendment, that the Existing Receivables Sale Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Receivables Sale
Agreement.

Pursuant to Section 11(a) of the Existing Receivables Sale Agreement, Green Tree
and the Depositor may amend the Existing Receivables Sale Agreement by written
instrument upon delivery of an Issuer Tax Opinion and with consent of the
Administrative Agent and, so long as the Notes are outstanding, the Series
Required Noteholders of each Series shall have consented thereto.

In addition, Green Tree, as Servicer, shall promptly notify each Note Rating
Agency of any amendment to the Receivables Sale Agreement and shall furnish a
copy of any such amendment to each such Note Rating Agency.

As of the date of this Amendment, there is no Note Rating Agency with respect to
the Outstanding Notes.

The Purchaser holds 100% of the Outstanding Notes and therefore represent the
Series Required Noteholders for each series.



--------------------------------------------------------------------------------

Accordingly, Green Tree, the Depositor, the Limited Guarantor, Administrative
Agent and the Purchaser hereby agree, in consideration of the mutual promises
and mutual obligations set forth herein, that the Existing Receivables Sale
Agreement is hereby amended as follows:

SECTION 1. Amendments. Effective as of the date hereof (the “Effective Date”):

1.1 Section 1 of the Existing Receivables Sale Agreement shall be amended by
adding the following definition in the appropriate alphabetical order:

“Designation Date” A date on which any Pool becomes a Designated Pool after the
Closing Date.

1.2 Section 2(a) of the Existing Receivables Sale Agreement shall be amended by
deleting clause (2) of of the first sentence of such section in its entirety and
replacing it with the following:

(2) each Receivable (i) in existence on any Business Day after the Closing Date
and prior to the Receivables Sale Termination Date that arises with respect to
any Pool that is subject to any Servicing Agreement that is listed as a
“Designated Servicing Agreement” and the related Pool is listed as a “Designated
Pool” on the Designated Servicing Agreement Schedule that arose under the
Servicing Agreements listed on the Designated Servicing Agreement Schedule as of
the Closing Date or (ii) in existence on, or on any date after, the related
Designation Date of a Pool that becomes a Designated Pool after the Closing Date
(the “Additional Receivables”),

1.3 The first sentence of clause (a) of Section 11 of the Existing Receivables
Sale Agreement shall be amended by deleting such sentence in its entirety and
replacing it with the following:

This agreement may not be amended except by an instrument in writing, signed by
Green Tree, the Depositor and the Limited Guarantor upon delivery of an Issuer
Tax Opinion and with the written consent of the Administrative Agent.

1.4 The second sentence of the first paragraph of Section 7 of the Existing
Receivables Sale Agreement shall be amended by deleting sentence in its entirety
and replacing it with the following:

However, if such conveyance is deemed to be in respect of a loan, it is intended
that: (a) the rights and obligations of the parties shall be established
pursuant to the terms of this Agreement; (b) Green Tree hereby grants to the
Depositor a first priority security interest in all of its right, title and
interest in, to and under, whether now owned or hereafter acquired, the
Aggregate Receivables and the other Transferred Assets to secure payment of such
loan; and (c) this Agreement shall constitute a security agreement under
applicable law.

SECTION 2. Representations and Warranties. Green Tree hereby represents and
warrants to the Indenture Trustee, the Noteholders, the Purchaser, any
Supplemental Credit Enhancement Provider and any Liquidity Provider that it is
in compliance with all the terms and

 

-2-



--------------------------------------------------------------------------------

provisions set forth in the Existing Receivables Sale Agreement on its part to
be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 4 of the Existing Receivables Sale Agreement.

SECTION 3. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Receivables Sale Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment.

SECTION 4. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

[SIGNATURE PAGES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

GREEN TREE SERVICING LLC, as Receivables Seller and Servicer By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   SVP & Treasurer

 

Signature Page to Amendment No. 1 to Receivables Sale Agreement



--------------------------------------------------------------------------------

GREEN TREE ADVANCE RECEIVABLES III LLC, as Depositor By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   SVP & Treasurer

 

Signature Page to Amendment No. 1 to Receivables Sale Agreement



--------------------------------------------------------------------------------

WALTER INVESTMENT MANAGEMENT CORP., as Limited Guarantor By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   SVP & Treasurer

 

Signature Page to Amendment No. 1 to Receivables Sale Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

 

Signature Page to Amendment No. 1 to Receivables Sale Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Purchaser of 100% of the Outstanding Notes By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

 

Signature Page to Amendment No. 1 to Receivables Sale Agreement